Per Curiam.
This is a writ of error directed to the granting of a new trial.
The motion for a new trial contained several grounds which questioned the sufficiency of the evidence to support the verdict and also claimed newly discovered evidence. The trial Judge simply granted the motion without specifying the ground upon which his order was based. We have examined the transcript of the record and are of the opinion that the order must be affirmed upon the authority of Ruff v. Georgia Southern & Florida Ry. Co., 67 Fla. 224, 64 South. Rep. 782, and Chancey v. Williams, 56 Fla. 215, 47 South. Rep. 811.
Order affirmed.